Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pursuant to the amendment dated 09/28/2020 claims 2, 16, and 29 have been cancelled.  Claims 1, 3-15, 17-28, 30, and 31 are pending and under current examination.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rick Matos on 01/14/2020.

The application has been amended as follows: 

In the claims:

In claim 1, line 2, the phrase -- a) providing a kit comprising a first container comprising paliperidone; a second container comprising PLGA; and DMSO in said first 

In claim 1, lines 2-3, the phrase “a) mixing the contents of containers to provide an injectable depot composition; and b) administering to said subject said injectable depot composition consisting of” has been replaced with the phrase -- b) mixing the contents of the containers to provide an injectable depot composition; and c) administering to said subject said injectable depot composition consisting of --

In claim 15, line 2, the phrase -- a) providing a kit comprising a first container comprising paliperidone; a second container comprising PLGA; and DMSO in said first container, said second container, or a third container; -- has been added immediately following the word comprising.  

In claim 15, lines 2-3, the phrase “a) mixing the contents of containers to provide an injectable depot composition; and b) administering to said subject said injectable depot composition consisting of” has been replaced with the phrase -- b) mixing the contents of the containers to provide an injectable depot composition; and c) administering to said subject said injectable depot composition consisting of --

Claim 28 has been cancelled. 

Claim 30 has been cancelled.

Claim 31 has been amended to depend from claim 1.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments to the claims resolve the priority issues pointed out on page 3 of the Office action mailed on 05/28/2020.  All of the claims are afforded an effective filing date of 05/31/2012 for the reasons described on pages 2-4 of the nonfinal Office action mailed on 05/28/2020.  The amendments to the claims resolve the objections to the claims and rejection of the claims under 35 USC 112(b).  Applicant’s arguments, see page 15 regarding the rejection of the claims under 35 USC 112(d) are persuasive.  The declaration under 37 CFR 1.130, filed 09/28/2020 obviates the rejection of the claims over the four Gutierro-Aduriz et al. disclosures WO2011/151355, WO2011/151356, EP 2394663, EP 2394664 because these documents are removed as prior art under the 102(b)(1)(A), 102(b)(2)(A), and 102(b)(2)(C) exceptions.  The declaration filed under 37 CFR 1.132 on 09/28/2020 detailing the constituents used to form the composition giving rise to the data presented in figures 1 -3, drawing sheets 1-2, were found persuasive with regard to the obviousness rejections over Dadey etc. as set forth on pages 12-18 of the Office action mailed on 05/28/2020.  The non-statutory double patenting rejections are withdrawn in view of the terminal disclaimers now on file.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1, 3-15, 17-27 and 31 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617